Order entered May 26, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01626-CR

                           MARK EDWIN GUIDA, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 292nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F12-63747-V

                                        ORDER
      Appellant’s May 19, 2015 second motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to June 22, 2015.


                                                   /s/   LANA MYERS
                                                         JUSTICE